                                        Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 1 of 9



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Stevan Lieberman, Esq. (Pro Hac Vice pending)
                                   Greenberg & Lieberman, LLC
                               6   1775 Eye Street, Suite 1150
                                   Washington, D.C. 20006
                               7   Tel.:(202) 625-7000
                                   Fax: (202) 625-7001
                               8   Stevan@aplegal.com
                               9   Attorneys for Plaintiff
                              10                             UNITED STATES DISTRICT COURT
                              11                                   DISTRICT OF ARIZONA
                              12
                                   Ahmed Bilal, an individual
                              13                                                 Case No._______________
                                           Plaintiff,
                              14
                                   v.                                            VERIFIED COMPLAINT
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                   Football Media Pvt Limited, a foreign         JURY TRIAL DEMANDED
                              16   corporation; footballmedia.co, in rem,
                              17           Defendants.
                              18
                              19           Plaintiff Ahmed Bilal (“Bilal” or “Plaintiff”) alleges for his Complaint against
                              20   Defendant Football Media Pvt Limited (“FM”) and the domain name
                              21   <FOOTBALLMEDIA.CO> ( collectively “Defendants”), on personal knowledge as to
                              22   his own activities and on information and belief as to the activities of others as follows:
                              23                             NATURE OF THE CONTROVERSY
                              24            1.    This action seeks declaratory relief pursuant to 15 U.S.C. § 1114(2)(D)(v)
                              25   to establish that Plaintiff Ahmed Bilal’s registration and use of the domain name
                              26   “footballmedia.com” (the “Disputed Domain”) is not unlawful, and that Football Media
                              27   Pvt Limited has no rights to the Disputed Domain, under the Anticybersquatting
                              28   Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d).
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 2 of 9



                               1          2.    This action arises from a dispute between two business partners where
                               2   Plaintiff offered to sell his rights in Defendant plus his trademarks rights and domain in
                               3   exchange for monetary renumeration. Defendant never consummated the deal and instead
                               4   filed a UDRP to wrongfully take the domain name.
                               5          3.    Prior to the UDRP proceeding, Plaintiff licensed his domain name
                               6   <FOOTBALLMEDIA.COM> and trademark rights to Defendant.
                               7          4.    The Domain Name <FOOTBALLMEDIA.COM> has been suspended by
                               8   the registrar, NameCheap, and is at immediate risk of being transferred away from
                               9   Plaintiff by, and as a result of, the actions of Defendant, which claims trademark rights
                              10   and certain other rights with respect to the term and the domain name
                              11   FOOTBALLMEDIA.COM. The Plaintiff seeks a determination by this court that the
                              12   Plaintiff’s registration and/or use of FOOTBALLMEDIA.COM is not, and has not been
                              13   in violation of the ACPA or any other laws, and that Plaintiff’s use of
                              14   FOOTBALLMEDIA.COM constitutes neither an infringement of Defendant’s rights.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                                         THE PARTIES
     PHOENIX, AZ 85044




                              16          5.    Plaintiff Ahmed Bilal is a citizen of Pakistan, residing at House 106, Street
                              17   22, Sector B, Askari 11, Lahore, Pakistan.
                              18          6.    Upon information and belief, Defendant Football Media Pvt Limited
                              19   (hereinafter “Defendant” or “FM”) is a private limited company with an address at 4
                              20   Beaufort Parklands, Railton Road, Guildford, Surrey, GU2 9JX.
                              21          7.    The Defendant Domain Name, FOOTBALLMEDIA.COM (hereinafter
                              22   “Disputed Domain Name”) for which the registrar NameCheap has an address of 4600
                              23   East Washington Street Suite 305, Phoenix, AZ 85034.
                              24                                JURISDICTION AND VENUE
                              25          8.    This Court has subject matter jurisdiction over this action pursuant to 28
                              26   U.S.C. § 1331, 15 U.S.C. § 1114(2)(D)(v), and 28 U.S.C. § 2201 that Plaintiff’s
                              27   registration and use of the Disputed Domains is not unlawful under the
                              28
                                                                                2
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 3 of 9



                               1   Anticybersquatting Consumer Protection Act (ACPA), 15 U.S.C. § 1125(d) and
                               2   Defendant has engaged in Reverse Domain Name Hijacking.
                               3           9.    This Court has personal jurisdiction over Defendant as it has consented to
                               4   jurisdiction by this Court in Paragraph IX of its Complaint with the World Intellectual
                               5   Property Organization (WIPO) in accordance with Paragraph 3(b)(xii) of the Uniform
                               6   Domain Dispute Resolution Policy (UDRP) of the International Committee of Assigned
                               7   Names and Numbers (ICANN).
                               8           10.   Venue is proper in this District under 28 U.S.C. § 1391 (b)(2). A substantial
                               9   part of the property that is subject of this action is situated in this District. Moreover,
                              10   venue is proper in this district due to Defendant FM’s voluntary submission to this
                              11   Court’s jurisdiction when Defendant filed a complaint with the World Intellectual
                              12   Property Organization (WIPO) dispute resolution service concerning Plaintiff’s
                              13   registration of the Disputed Domains.
                              14           11.   The Disputed Domain has situs in this District within the meaning of 15
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   U.S.C. § 1125(d)(2)(C). The registrar for the Disputed Domain is NameCheap, which is
     PHOENIX, AZ 85044




                              16   not only headquartered in this District, but upon information and belief also has
                              17   additional business locations in this District.
                              18                      FACTS COMMON TO ALL CLAIMS FOR RELIEF
                              19           12.   Defendant is attempting to wrest control of Plaintiff’s Domain Name by
                              20   asserting incorrect facts.
                              21           13.   Plaintiff purchased the disputed domain name on June 20, 2007 through
                              22   BuyDomains.com.
                              23           14.   Plaintiff has paid for all renewals of the disputed domain name through his
                              24   personal funds.
                              25           15.   Plaintiff used the disputed domain name as the main website for a soccer
                              26   sites network which he named Football Media starting in 2007.
                              27           16.   In August 2009 Plaintiff and Dean Kamorudeen Akinjobi started a joint
                              28   venture wherein Plaintiff agreed to license his domain name, the disputed domain name
                                                                                     3
                                      Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 4 of 9



                               1   and his trademark to the new joint venture with all good will inuring to the benefit of the
                               2   Plaintiff.
                               3             17.   The Joint venture continued until 2020 when the parties began to negotiate
                               4   the sale of Plaintiff’s interest in both the joint venture, his domain name and trademark
                               5   rights.
                               6             18.   The negotiations were never completed, however Plaintiff added
                               7   Defendant’s name as a co-owner of the domain name with Plaintiff. This was done solely
                               8   to facilitate Defendant obtaining a loan to buy Plaintiff’s rights.
                               9             19.   Defendant used the latter fact to file a UDRP action and asserted untruths to
                              10   win.
                              11             20.   Currently the disputed domain name and related trademark are still owned
                              12   by Plaintiff as Defendant did not pay as agreed.
                              13
                                                                       COUNT ONE
                              14                           Declaratory Relief – 28 U.S.C. § 2201
                                    No Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16             21.   Plaintiff realleges and incorporates all previous paragraphs as though fully

                              17   set forth herein.

                              18             22.   An actual controversy exists about whether Plaintiff should be entitled to

                              19   the domain name <FOOTBALLMEDIA.COM> under the Anticybersquatting Consumer

                              20   Protection Act, 15 U.S.C. § 1125(d).

                              21             23.   The Anticybersquatting Consumer Protection Act provides a cause of

                              22   action for a registrant whose domain name has been suspended, disabled, or transferred

                              23   under which the registrant may sue for a declaration that the registrant is not in violation

                              24   of the ACPA and for injunctive relief, including the reactivation of the domain name.

                              25             24.   Under 15 U.S.C. §1114(2)(D)(v), a registrant who is threatened with the

                              26   loss of his domain name under the UDRP has a cause of action to seek an injunction

                              27   returning the domain name if the registrant can show that the registrant is in compliance

                              28   with the ACPA.
                                                                                 4
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 5 of 9



                               1           25.   Defendant does not have any rights to use of the mark.
                               2           26.   When Plaintiff registering the Disputed Domains, Defendant did not exist
                               3   and as such Plaintiff could not have a bad faith intent, as provided in 15 U.S.C. §
                               4   1125(d)(1)(A)(i), to profit from any mark alleged to be owned by Defendant.
                               5           27.   In registering the Disputed Domains, Plaintiff could not have had the intent,
                               6   as provided in 15 U.S.C. § 1125(d)(1)(B), to divert consumers from Defendant’s online
                               7   location to a site accessible under the Disputed Domains that could harm the goodwill
                               8   represented by the mark, either for commercial gain or with the intent to tarnish or
                               9   disparage the mark, by creating a likelihood of confusion as to the source, sponsorship,
                              10   affiliation, or endorsement of the site.
                              11           28.   As required by 15 U.S.C. § 1114(2)(D), Plaintiff has given notice to
                              12   Defendant of its intent to file an action to establish that Plaintiff’s registration and use of
                              13   the Disputed Domain is not unlawful under the ACPA.
                              14
                                                                           COUNT TWO
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                                        Declaratory Judgment
     PHOENIX, AZ 85044




                              16
                              17           29.   Plaintiff realleges and incorporates all previous paragraphs as though fully

                              18   set forth herein.

                              19           30.   A dispute exists between Plaintiff and Defendant concerning Plaintiff’s

                              20   right to register and use the Disputed Domains. As a consequence of the dispute, an

                              21   actual and justiciable controversy exists between Plaintiff and Defendant.

                              22           31.   Plaintiff is the true owner of the Domain Name and associated trademark,

                              23   and all other rights relating thereto.

                              24                                         COUNT THREE
                              25                                  Reverse Domain Name Hijacking

                              26
                              27           32.   Plaintiff realleges and incorporates all previous paragraphs as though fully

                              28   set forth herein.
                                                                                 5
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 6 of 9



                               1          33.   Defendant initiated the UDRP proceeding against Plaintiff in a bad faith
                               2   attempt to deprive Plaintiff of the Disputed Domain as a method designed to steal the
                               3   Disputed Domain from Plaintiff when Defendant was unable to pay the agreed upon
                               4   amount.
                               5          34.   Under the UDRP rules, Defendant had a duty to certify that the information
                               6   contained in its UDRP complaint and in its responses to procedural orders were, to the
                               7   best of their knowledge, complete and accurate.
                               8          35.   Instead, Defendant knowingly provided the UDRP panel with a Complaint
                               9   that was based on untruths and fabrications.
                              10          36.   Indeed, the Panel found for the Defendant in the UDRP proceeding and
                              11   ordered the transfer of the Disputed Domain Name to Defendant.
                              12          37.   It is equally clear that Defendant disregarded clear evidence of the validity
                              13   of Respondent’s rights, and persisted with its UDRP Complaint in bad faith as a “Plan B”
                              14   response after it failed to negotiate in good faith when it made an offer to purchase the
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Disputed Domain.
     PHOENIX, AZ 85044




                              16          38.   The ACPA establishes a right of relief against a person or entity attempting
                              17   to take ownership of domain names that have not been registered or used in violation of
                              18   the trademark owner’s rights. As Plaintiff in this action is the trademark owner and not
                              19   Defendant, Plaintiff could not have violated Defendant’s trademark rights. This practice
                              20   is called “reverse domain name hijacking.”
                              21          39.   The Internet Corporation for Assigned Names and Numbers (“ICANN”),
                              22   the organization responsible for promulgating the UDRP, defines reverse domain name
                              23   hijacking as “using the Policy in bad faith to attempt to deprive a registered domain-name
                              24   holder of a domain name.”
                              25          40.   15 U.S.C. § 1114(2)(D)(iv) and (v) provide as follows:
                              26
                                            (iv) If a registrar, registry, or other registration authority takes an action
                              27
                                         described under clause (ii) based on a knowing and material misrepresentation
                              28         by any other person that a domain name is identical to, confusingly similar to,
                                                                                  6
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 7 of 9



                               1          or dilutive of a mark, the person making the knowing and material
                               2          misrepresentation shall be liable for any damages, including costs and
                                          attorney’s fees, incurred by the domain name registrant as a result of such
                               3          action. The court may also grant injunctive relief to the domain
                                          name registrant, including the reactivation of the domain name or the transfer
                               4          of the domain name to the domain name registrant.
                               5
                                              (v) A domain name registrant whose domain name has been suspended,
                               6          disabled, or transferred under a policy described under clause (ii)(II) may,
                               7          upon notice to the mark owner, file a civil action to establish that the
                                          registration or use of the domain name by such registrant is not unlawful under
                               8          this chapter. The court may grant injunctive relief to the domain
                                          name registrant, including the reactivation of the domain name or transfer of
                               9          the domain name to the domain name registrant.
                              10
                              11          41.    Plaintiff’s registration and use of the Disputed Domain is not unlawful
                              12   under the ACPA and therefore Plaintiff has every right to possess and maintain this
                              13   valuable business asset.
                              14          42.    The events described herein constitute reverse domain name hijacking and
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   warrant injunctive relief for Plaintiff under 15 U.S.C. § 1114(2)(D)(iv) and (v).
     PHOENIX, AZ 85044




                              16
                                                                     PRAYER FOR RELIEF
                              17
                              18   WHEREFORE, Plaintiff requests that the Court enter judgment as follows:

                              19     (a) Declaring    that    Plaintiff’s   registration   and   use   of   the   domain   name

                              20         “FOOTBALLMEDIA.COM” is not unlawful under the ACPA, 15 U.S.C. §

                              21         1124(d);

                              22     (b) Declaring    that    Plaintiff’s   registration   and   use   of   the   domain   name

                              23         “FOOTBALLMEDIA.COM” does not constitute a bad faith intent to profit from

                              24         any mark alleged to be owned by Defendant under the ACPA, 15 U.S.C. § 1124(d);

                              25     (c) Declaring that Plaintiff is not required to transfer the registration for the domain

                              26         name “FOOTBALLMEDIA.COM” to Defendant;

                              27     (d) Declaring that the Registrar NameCheap shall not transfer the registrations for the

                              28         domain name “FOOTBALLMEDIA.COM” to Defendant;
                                                                                   7
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 8 of 9



                               1     (e) Declaration that Defendant has engaged in Reverse Domain Name Hijacking;
                               2     (f) An order directing the registrar, NameCheap to take all actions necessary to enable
                               3         the domain name FOOTBALLMEDIA.COM; to reactivate the Disputed Domain
                               4         Name; to discontinue and suspension of the Disputed Domain Name; and to refrain
                               5         from transferring the Disputed Domain Name from Plaintiff to Defendant;
                               6     (g) A judgment, order, or injunction enjoining Defendant from interfering with or
                               7         challenging Plaintiff’s registration, possession, or use of the Disputed Domain
                               8         Name; and
                               9     (h) For such other and further relief as the Court shall deem appropriate.
                              10
                              11                                         JURY DEMAND
                              12
                              13   Demand for Jury Trial Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,
                              14   Plaintiff Ahmed Bilal respectfully requests a trial by jury of all issues so triable.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   DATED: November 11, 2020
     PHOENIX, AZ 85044




                              16
                                                                                      GINGRAS LAW OFFICE, PLLC
                              17
                                                                                      /s/ David S. Gingras
                              18
                                                                                      David S. Gingras, Esq.
                              19
                                                                                      Stevan Lieberman (of counsel)
                              20                                                      (Pro Hac Vice pending)
                                                                                      Greenberg & Lieberman, LLC
                              21                                                      1775 Eye Street, Suite 1150
                              22                                                      Washington, D.C. 20006
                                                                                      Attorneys for Plaintiff
                              23
                              24
                              25
                              26
                              27
                              28
                                                                                  8
                                     Case 2:20-cv-02171-MTL Document 1 Filed 11/11/20 Page 9 of 9



                               1                                        VERIFICATION
                               2
                                          I, Ahmed Bilal declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that
                               3
                                   I am the original owner of the Defendant Domain Name listed above and the facts
                               4
                                   contained in the foregoing verified complaint are true and correct to the best of my
                               5
                                   knowledge, information and belief.
                               6
                               7
                               8   Executed On: November 11, 2020                          /s/ Ahmed Bilal
                                                                                           Ahmed Bilal
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                                9
